COOK, Senior Judge,
dissenting:
Because I believe that the Government severed an attorney-client relationship in this case, without good cause, I cannot join my fellow judges in affirming this case.
I
Appellant was tried by court-martial on 28 April 1976 and sentenced inter alia, to a dishonorable discharge and confinement at hard labor for 18 months. On 28 April 1976 appellant requested in writing that, in accordance with the terms of Article 70, Uniform Code of Military Justice, he be represented before this Court by appellate defense counsel appointed by The Judge Advocate General of the Army.1
On 10 June 1976, “pursuant to the provisions of Article . . . 70(c)(1), Uniform Code of Military Justice, . . . The Judge Advocate General . . . directed that the accused ... be represented, . by the Chiefs ... of the Defense Appellate Division and . such other appellate counsel as Pie] may detail.”
On 28 October 1976, Captain Burén R. Shields, III, filed a six-page pleading with this Court in this case, which he signed as Appellate Defense Counsel, titled Assignment of Error and Brief on Behalf of Appellant. Additionally, by means of a five-page letter addressed to The Judge Advocate General, dated 1 February 1977, Captain Shields, signing again as Appellate De*860fense Counsel, requested clemency for the appellant.
On 21 March 1977, this Court ordered a limited hearing in this case on an issue involving the providency of appellant’s guilty plea. Cf. Smith v. Helgemoe, 23 U.S.C.M.A. 38, 48 C.M.R. 509 (1974); United States v. Zuis, 49 C.M.R. 150 (A.C.M.R. 1974). Our order directing this inquiry did not disturb the prior findings, sentence, or the convening authority’s action thereon. The order merely requested a supplemental hearing on a limited issue.2 The hearing judge was to enter his findings of fact, authenticate the supplemental record and transmit it to this Court for our final disposition under Article 66, UCMJ. No additional prerogatives were conveyed by our order.
On 21 April 1977, a hearing was held, in conformity with our order, at Fort Leavenworth, Kansas. At that hearing appellant informed the hearing judge, during his conduct of the Donohew3 inquiry, that he desired to be represented at the hearing by his appointed appellate defense counsel, Captain Shields, who was stationed with the USALSA in Falls Church, Virginia. By a stipulation of fact the hearing judge was informed that Captain Shields had applied for, and been denied, travel orders and funds to enable him to represent his client in person at the limited hearing.
After extensive oral arguments by opposing counsel, the hearing judge denied appellant’s request to be represented at the hearing by Captain Shields.4 It is this denial which constitutes one of the bases of appellant’s present prayer.
II
That an accused is entitled to representation by an attorney at all stages of his court-martial is too basic a legal proposition to need citational support. Article 70(c), UCMJ,5 codifies this right as it pertains to appellate proceedings.
A recent opinion from the United States Court of Military Appeals, dealing with a denial of defense counsel at trial, is United States v. Catt, 23 U.S.C.M.A. 422, 50 C.M.R. 326 (1975). In that case the trial judge refused to permit the regularly appointed defense counsel to serve, even though the appellant desired to retain his services, because the trial judge felt counsel had been disqualified by prior participation in the case on behalf of the Government. In arriving at its conclusion that the trial judge erred when he denied Catt his appointed counsel, the Court summarized the state of the military law on this subject thusly:
“In previously expressing our view as to the importance of an accused’s right to the effective assistance of his appointed military defense counsel, we held:
An accused’s right to be represented by defense counsel appointed in his behalf is a fundamental principle of military due process. . . . Once entered into, the relationship between the accused and his appointed military counsel may not be severed or materially altered for administrative convenience. [United States v. Murray, 20 U.S.C.M.A. 61, 62, 42 C.M.R. 253, 254 (1970)].
The establishment of a viable attorney-client relationship is the key determinative factor reiterated throughout the previous decisions of this Court involving a claimed denial of an accused’s right to counsel. As a general rule, we have consistently held that the unlawful severance *861of an existing attorney-client relationship dictates reversal without regard to the amount of prejudice sustained. United States v. Eason, 21 U.S.C.M.A. 335, 45 C.M.R. 109 (1972); United States v. Andrews, supra; United States v. Murray, 20 U.S.C.M.A. 61, 42 C.M.R. 253 (1970); United States v. Williams, 18 U.S.C.M.A. 518, 40 C.M.R. 230 (1969). This does not mean, however, that an attorney-client relationship, once entered into, may not be dissolved for good cause. For we have also recognized, without specifically testing for prejudice in those instances, that the issue may rather turn on the question of whether good cause is affirmatively demonstrated in the record for the severance or dissolution of the attorney-client relationship. United States v. Timberlake, 22 U.S.C.M.A. 117, 46 C.M.R. 117 (1973); United States v. Massey, 14 U.S.C.M.A. 486, 34 C.M.R. 266 (1964). Only in those situations where no attorney-client relationship was established, however, or where, once established, it was terminated by either the appellant himself or his counsel, has this Court looked to the possibility of any specific harm suffered by the appellant as a result of any claimed denial of his right to counsel. United States v. Johnson, 23 U.S.C.M.A. 148, 48 C.M.R. 764 (1974); United States v. Jordan, supra; United States v. McFadden, 19 U.S.C.M.A. 412, 42 C.M.R. 14 (1970); United States v. Tavolilla, 17 U.S.C.M.A. 395, 38 C.M.R. 193 (1968).” (Emphasis in original).
III
The initial question to be resolved, and it is one to which the United States Court of Military Appeals has not spoken, is whether or not these rules concerning attorney-client relationships are for application in situations involving appellants, appellate defense counsel appointed pursuant to Article 70, UCMJ,6 and limited hearings, i. e., DuBay-type hearings.
The majority appears to opine that their answer would be in the affirmative if they were to decide that a DuBay -type hearing is an appellate, rather than a trial, function. They then proceed, however, to establish to their satisfaction that DuBay hearings are trial functions by relying on the United States Court of Military Appeals decision in United States v. Flint, 24 U.S.C.M.A. 270, 51 C.M.R. 722, 1 M.J. 428 (1976). While I agree that the Flint decision is dispositive of that question, I disagree with their interpretation of that opinion.
When the Flint case was decided at this level,7 the defense appellate counsel was asserting as error that the Government had violated the Burton rule8 by taking over 90 days to accord Flint the rehearing ordered by this Court in an earlier review. This Court rejected the defense contention that the Burton rule applied to rehearings on the basis that “a rehearing is part of the appellate phase of the court-martial process”9 and went on to sustain the case.
On appeal, the United States Court of Military Appeals adopted this Court’s holding insofar as that opinion exempted DuBay-type proceedings from the Burton rule, but rejected our opinion as it pertained to true rehearings. In its decision the United States Court of Military Appeals stated: “A DuBay proceeding, in effect, is utilized to gather additional evidence or to resolve conflicting evidence before determining an issue presented to the appellate tribunal. A rehearing, on the other hand, is a trial de novo, to redetermine either an accused’s guilt or an appropriate sentence or both.”10 (Emphasis in the original).
*862In my view this analysis leads to the inescapable conclusion that the United States Court of Military Appeals declined to apply time restrictions to DuBay hearings because they are an inherent part of the appellate process.11
Additionally, if the limited hearing in this case was part of the trial proceedings then the transcript of the proceedings should have been subjected to the same review processes at the convening authority level as would any record of trial. I submit that such was not required by our order in this case because the hearing was strictly a fact-finding device or an arm of this Court.
Consequently, as a limited hearing must be said to be part of our review under Article 66, UCMJ, appellate defense counsel is entitled to be present at such a limited hearing in order to fulfill the statutory duties required of him by Article 70, UCMJ, to “. . . represent the accused before 12 the Court of Military Review . . .”
IV
Having decided that an appellant is entitled to be represented at a limited hearing by his appellate defense counsel, the next matter to be determined is whether or not this appellant was entitled to representation by Captain Shields and, if so, did the Government deny that entitlement for “good cause.”
Although Government counsel contend otherwise, it seems clear to me from the record that Captain Shields had established an attorney-client relationship with the appellant. Unquestionably, he was appellant’s appointed appellate defense counsel.13 While it has been asserted that such an appointment alone does not establish an attorney-client relationship,14 Captain Shields’ activities on appellant’s behalf pri- or to the date of our decision ordering a limited hearing establish in my mind beyond the purview of a doubt, that such a relationship was in fact, and contemplation of law, created.15
The trial judge explained his declination to accede to appellant’s request in the following terms:
“. . . this court does not at the same time require that the government provide funds and ship the counsel out here. It appears to the court that, that government has made ample provision for protection of the rights of the accused by detailing qualified counsel who are in no way shown to have less expertise, and certainly in a DuBay hearing, than any member of the defense appellate. I think it is the matter of general knowledge that Port Leavenworth is probably the home of the DuBay hearings, more held here than anywhere else, probably the four most qualified counsel in that area *863around are sitting right here. The court therefore does not discharge or dismiss any of the defense appellate counsel, each accused is entitled to his counsel and that relationship will exist. The court, however, on the other hand does not order that the counsel be permitted to appear, that is the appellate counsel, the accused will have the same access to their appellate counsel that they have had since the establishment of an attorney client relationship. This court will not sever that relationship. . . . ”
While the trial judge ingeniously disclaims any intention of severing the attorney-client relationship, his failure to order that counsel be permitted to personally appear to conduct the examination and cross-examination of the witnesses at the hearing effectively constituted just such a severance. I concur with his view that insofar as consultation with his client was concerned, neither Captain Shields nor the appellant were any more disadvantaged by the trial judge’s ruling than is the case in our usual appellate practice. Consultations and conferences between appellate defense counsels and appellants have as a matter of course been conducted without personal confrontation.16 In the case sub judice, however, we are dealing with something quite different. The right to representation by counsel would be a hollow one indeed were we to hold that an accused could be compelled to participate in an adversary proceeding without his counsel present. Our law is clearly to the contrary.17
The trial judge was in my view, equally in error when he relied in his refusal upon the fact that the Government had provided appellant with other competent counsel to represent his interests. The fact that the Government appoints substitute counsel has never by itself been deemed “good cause” for the severance of an attorney-client relationship.18
Consequently, I would hold that the judge provided no reason which constitutes good cause for depriving appellant of his right to be represented at the hearing by his regularly appointed appellate defense counsel.
In searching the record I have noted the reasons provided the appellant for the denial of his alternate request for the appointment of Captain Shields as his individual defense counsel.19 This explanation speaks of Captain Shields’ supervisory responsibilities as a Branch Chief, of eight cases for which Captain Shields was personally responsible and a general conclusionary observation to the effect that “[m]aking [Captain Shields] available would derogate from [his] duties pursuant to Article 70, UCMJ, the duty to which he has been appointed by TJAG.”
While these reasons may provide a sufficient basis for determining that Captain Shields was not reasonably available in contemplation of Article 38(b), UCMJ, I do not find them adequate to comprise good cause to deny appellant the services of his appointed appellate defense counsel with whom he had established a viable attorney-client relationship.20 Appellant’s right to *864continued representation by his appointed counsel cannot be interfered with by the appointing authority because that authority subsequently finds the continuation of the attorney-client relationship burdensome.21 It would be fatuous to argue that the Government can dictate to defense counsel the means and methods he will employ in the defense of his client.
Finally, the United States Court of Military Appeals has held that Article 70, UCMJ, permits The Judge Advocate General to appoint as appellate defense counsel an attorney different than the trial defense counsel without regard to the prior existing attorney-client relationship.22 Once appointed and a relationship established, however, there is nothing in Article 70, UCMJ, which permits the Government or a military judge to sever or effectively interfere with that relationship during the course of appellate review23 for anything less than good cause.
“It follows that since in the instant case the government chose to terminate a bona fide attorney-client relationship the government fell under the burden of showing good cause therefor after the appellant had requested his attorney. The record before us does not, in our judgment, show good cause.”24
Once an unwarranted intervention with the right to counsel has been established reversal is mandatory without regard to prejudice.25 In the instant situation, however, the appellant is only entitled to a “reversal” of the limited hearing.
Appellant is in my judgment entitled to another limited hearing of the type we originally ordered in this case, with Captain Shields present to represent him if he so desires. I would not dispose of this case until either a proper hearing was held or appellant waives it.

. “§ 870 Art. 70. Appellate counsel
(a) The Judge Advocate General shall detail in his office one or more commissioned officers as appellate Government counsel, and one or more commissioned officers as appellate defense counsel, who are qualified under section 827(b)(1) of this title (article 27(b)(1)).
* * * * * *
* * * (c) Appellate defense counsel shall represent the accused before the Court of Military Review or the Court of Military Appeals—
(1) when he is requested to do so by the accused;
(2) when the United States is represented by counsel; or
(3) when the Judge Advocate General has sent a case to the Court of Military Appeals.
* * * * * *
* * * (e) Military appellate counsel shall also perform such other functions in connection with the review of court-martial cases as the Judge Advocate General directs.”
This statute is implemented by paragraph 102, Manual for Courts-Martial, United States, 1969 (Revised edition) and paragraphs D-l and D-3, Appendix D, AR 27-10, as changed by C17, 15 Aug. 1977 and C12, 12 Dec. 1973.


. This type of hearing has come into its own in the military appellate system since the decision in United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967) and has taken the name of that case since then.


. United States v. Donohew, 18 U.S.C.M.A. 149, 39 C.M.R. 149 (1969).


. We note that the stipulation of fact referred to set out in a separate paragraph that appellant had also requested Captain Shields as individual defense counsel (presumably under the provisions of Article 38(b), UCMJ and paragraph 48b, MCM, 1969 (Rev)). This request, too, was denied. The propriety of this determination has not been raised on appeal and is not under consideration pro hac vice.


. Footnote 1, supra.


. Id.


. United States v. Flint, 50 C.M.R. 865 (A.C.M.R. 1975).


. United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971).


. United States v. Flint, supra at 870.


. United States v. Flint, 24 U.S.C.M.A. 270, 51 C.M.R. 722, 1 M.J. 428 (1976). The Court then went on to affirm this Court’s disposition of the case on the basis that the Burton rule was not applicable in any event because Flint’s offenses occurred before its effective date.


. Cf. United States v. Johnson, 3 M.J. 143 (C.M.A. 1977) (The United States Court of Military Appeals recognized that extensive delays at the appellate level are normal).


. Government appellate counsel contend that the word “before” means “in the presence of’ and that because limited hearings are held at sites out of the presence of this Court, Appellate Defense Counsel is not entitled to practice at such a situs. I hold that activity by counsel at a limited hearing in preparing a record on an issue specified by this Court is deemed to be practicing before this Court to the same extent as if he were preparing a brief in his office out of the presence of the Court.


. This fact was the subject of another paragraph in the earlier referred to stipulation of fact. No contrary contention has ever been made.


. United States v. Nichelson, 18 U.S.C.M.A. 69, 39 C.M.R. 69 (1968); United States v. Brady, 8 U.S.C.M.A. 456, 24 C.M.R. 266 (1957); United States v. Miller, 7 U.S.C.M.A. 23, 21 C.M.R. 149 (1956); United States v. Adames, 47 C.M.R. 592 (N.C.M.R. 1973); United States v. Chierichetti, 31 C.M.R. 524 (A.F.B.R. 1961). It is this rule which puts to rest Government counsel’s argument that if appellant is entitled to Captain Shields he is also entitled to any and all other assigned Appellate Defense Counsel. Appellant is only entitled to counsel with whom he has established a bona fide attorney-client relationship.


. Compare United States v. Otterbeck, 50 C.M.R. 7 (N.C.M.R. 1974) and United States v. Taylor, 3 M.J. 947 (N.C.M.R. 1977) with United States v. Catt, supra, and United States v. Seaton, 3 M.J. 812 (N.C.M.R. 1977).


. This state of affairs has been memorialized in paragraph D-3a(3), Appendix D, AR 27-10, as changed by C12, 12 Dec. 1973.


. United States v. Nichols, 8 U.S.C.M.A. 119, 23 C.M.R. 343 (1957); cf. United States v. Brown, 7 U.S.C.M.A. 251, 22 C.M.R. 41 (1956); United States v. Hill, 4 M.J. 33 (C.M.A. 1977); United States v. Tavolilla, 17 U.S.C.M.A. 395, 38 C.M.R. 193 (1968); United States v. Koren, 17 U.S.C.M.A. 513, 38 C.M.R. 311 (1968); United States v. Gore, 45 C.M.R. 544 (A.C.M.R. 1972).


. See United States v. Catt, supra; United States v. Timberlake, 22 U.S.C.M.A. 117, 46 C.M.R. 117 (1973); Stanten v. United States, 21 U.S.C.M.A. 431, 45 C.M.R. 205 (1972); United States v. Eason, 21 U.S.C.M.A. 335, 45 C.M.R. 109 (1972); United States v. Andrews, 21 U.S.C.M.A. 165, 44 C.M.R. 219 (1972); United States v. Murray, 20 U.S.C.M.A. 61, 42 C.M.R. 253 (1970); United States v. Massey, 14 U.S.C.M.A. 486, 34 C.M.R. 266 (1964); United States v. Tellier, 13 U.S.C.M.A. 323, 32 C.M.R. 323 (1962).


. See footnote 4 supra.


. That the two standards are not necessarily the same, see United States v. Eason, supra; United States v. Taylor, 3 M.J. 947 (N.C.M.R. 1977).


. From the cases it appears that good cause may be said to exist to permit severance of an attorney-client relationship in the military when the attorney is dismissed, separated or retired [Stanten v. United States, supra; United States v. Abernathy, 1 C.M.R. 802 (A.F.B.R. 1951)]; when excused by the defendant [United States v. Williams, 21 U.S.C.M.A. 459, 45 C.M.R. 233 (1972)]; when accused’s misconduct can be said to be responsible for the severance [United States v. Thomas, 45 C.M.R. 908 (N.C.M.R. 1972); United States v. Tangonan, 44 C.M.R. 916 (A.C.M.R. 1972)]; and at the request, expressed or implied, of the counsel [United States v. Timberlake, 22 U.S.C.M.A. 117, 46 C.M.R. 117 (1973); United States v. Massey, 14 U.S.C.M.A. 486, 34 C.M.R. 266 (1964)].


. See United States v. Patterson, 22 U.S.C.M.A. 157, 46 C.M.R. 157 (1973); United States v. Herrera, 22 U.S.C.M.A. 163, 46 C.M.R. 163 (1973).


. For emphasis let me state that I am not here concerned with nor am I addressing a problem involving a rehearing. See United States v. Donaldson, 54 C.M.R. 913, 2 M.J. 605 (N.C.M.R. 1977) and United States v. Seaton, supra, for two cases involving this question as it relates to rehearings.


. United States v. Owensby, 46 C.M.R. 523, 527 (N.C.M.R. 1972).


. United States v. Catt, supra; United States v. Andrews, 21 U.S.C.M.A. 165, 44 C.M.R. 219 (1972).